
	
		II
		109th CONGRESS
		2d Session
		S. 3171
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Bingaman (for
			 himself and Mr. Lugar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish in the Department of Commerce
		  an Under Secretary for United States Direct Investment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Direct Investment Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)AdministrationThe term Administration means
			 the United States Direct Investment Administration established under section
			 4.
			(2)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Finance and the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce and Committee on Ways and Means
			 of the House of Representatives.
			(3)Critical
			 high-technology industriesThe term critical high-technology
			 industries means industries involved in technology—
				(A)the development of which will—
					(i)provide a wide array of economic,
			 environmental, energy, and defense-related returns for the United States;
			 and
					(ii)ensure United States economic,
			 environmental, energy, and defense-related welfare; and
					(B)in which the United States has an abiding
			 interest in creating or maintaining secure domestic sources.
				(4)DepartmentThe term Department means the
			 Department of Commerce.
			(5)Under
			 secretaryThe term
			 Under Secretary means the Under Secretary of Commerce for United
			 States Direct Investment described in section 4(a).
			(6)United States
			 direct investment promotion committeeThe term United States Direct
			 Investment Promotion Committee means the Interagency United States
			 Direct Investment Promotion Committee established under section 7.
			(7)WTO
			 agreementThe term WTO
			 Agreement means the Agreement establishing the World Trade Organization
			 entered into on April 15, 1994.
			3.Relation to
			 CFIUSThe provisions of this
			 Act shall not affect the implementation or application of section 721 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2170) and the activities of the
			 Committee on Foreign Investment in the United States (or any successor
			 committee).
		4.Establishment of
			 United States Direct Investment Administration
			(a)In
			 generalThere is established
			 in the Department of Commerce a United States Direct Investment Administration
			 which shall be headed by an Under Secretary of Commerce for United States
			 Direct Investment. The Under Secretary shall be appointed by the President, by
			 and with the advice and consent of the Senate, and shall be compensated at the
			 rate provided for level III of the Executive Schedule in section 5314 of title
			 5, United States Code.
			(b)Deputy Under
			 SecretaryThere shall be in
			 the Administration a Deputy Under Secretary for United States Direct Investment
			 who shall be appointed by the President, by and with the advice of the Senate,
			 and shall be compensated at the rate provided for level IV of the Executive
			 Schedule in section 5315 of title 5, United States Code.
			(c)StaffThe Under Secretary may appoint such
			 additional personnel to serve in the Administration as the Under Secretary
			 determines necessary.
			(d)DutiesThe Under Secretary, in cooperation with
			 the Economics and Statistics Administration and other offices at the
			 Department, shall—
				(1)collect and analyze data related to the
			 flow of direct investment in the United States and throughout the world, as
			 described in section 5;
				(2)submit to the appropriate congressional
			 committees an annual United States Direct Investment Report, as described in
			 section 6;
				(3)develop and publish an annual United States
			 Direct Investment Agenda;
				(4)assume responsibility as the lead agency
			 for advocating and implementing strategic policies that will increase direct
			 investment in the United States;
				(5)coordinate with the President regarding
			 implementation of section 721 of the Defense Production Act of 1950 (50 U.S.C.
			 App. 2170) and the activities of the Committee on Foreign Investment in the
			 United States (or any successor committee); and
				(6)in cooperation with the Economic
			 Development Administration, administer an investment zone program for
			 communities that have been negatively impacted by either trade or economic
			 cycles.
				(e)Conforming
			 amendments
				(1)Section 5314 of title 5, United States
			 Code, is amended by adding at the end the following: Under Secretary of
			 Commerce for United States Direct Investment..
				(2)Section 5315 of title 5, United States
			 Code, is amended by adding at the end the following: Deputy Under
			 Secretary of Commerce for United States Direct Investment..
				5.Annual Direct
			 Investment Report
			(a)Annual direct
			 investment reportNot later
			 than April 30, 2007, and on or before March 31 of each succeeding calendar
			 year, the Under Secretary shall submit a report on the data identified and the
			 analysis described in subsection (b) for the preceding calendar year (which
			 shall be known as the Annual Direct Investment Report). The
			 Report shall be submitted to the President and the appropriate congressional
			 committees.
			(b)Data
			 identification
				(1)In
			 generalThe data identified
			 and analysis for the Report described in subsection (a) means the data
			 identified and analyzed by the Under Secretary of Commerce, in cooperation with
			 the Economic and Statistics Administration and other offices at the Department
			 and with the assistance of other departments and agencies, including the Office
			 of the United States Trade Representative, for the preceding calendar year
			 regarding the following:
					(A)Policies, programs, and practices at the
			 State and regional level designed to attract direct investment.
					(B)The amount of direct investment attracted
			 in each such State and region.
					(C)Policies, programs, and practices in
			 foreign countries designed to attract direct investment, and the amount of
			 direct investment attracted in each such foreign country.
					(D)A comparison of the levels of direct
			 investment attracted in the United States and in foreign countries, including a
			 matrix of inputs affecting the level of direct investment.
					(E)Specific sectors in the United States and
			 in foreign countries in which direct investments are being made, including the
			 specific amounts invested in each sector, with particular emphasis on critical
			 high-technology industries.
					(F)Trends in direct investment, with
			 particular emphasis on critical high-technology industries.
					(G)The best policy and practices at the
			 Federal, State, and regional levels regarding direct investment policy, with
			 specific reference to programs and policies that have the greatest potential to
			 increase direct investment in the United States and enhance United States
			 competitive advantage relative to foreign countries. Particular emphasis should
			 be given to attracting direct investment in critical high-technology
			 industries.
					(H)Policies, programs, and practices in
			 foreign countries designed to attract direct investment that are not in
			 compliance with the WTO Agreement and the agreements annexed to that
			 Agreement.
					(2)Certain factors
			 taken into account in making analysisIn making any analysis under paragraph (1),
			 the Under Secretary shall take into account—
					(A)the relative impact of policies, programs,
			 and practices of foreign governments on United States commerce;
					(B)the availability of information to document
			 the effect of policies, programs, and practices;
					(C)the extent to which such act, policy, or
			 practice is subject to international agreements to which the United States is a
			 party; and
					(D)the impact trends in direct investment have
			 had on—
						(i)the competitiveness of United States
			 industries in the international economy, with particular emphasis on critical
			 high-technology industries;
						(ii)the value of goods and services exported
			 from and imported to the United States;
						(iii)employment in the United States, in
			 particular high-wage employment; and
						(iv)the provision of health care, pensions, and
			 other benefits provided by companies based in the United States.
						(c)Assistance of
			 other agencies
				(1)Furnishing of
			 informationThe head of each
			 department or agency of the executive branch of the Government, including any
			 independent agency, is authorized and directed to furnish to the Under
			 Secretary, upon request, such data, reports, and other information as is
			 necessary for the Under Secretary to carry out the functions under this
			 Act.
				(2)Restrictions on
			 release or use of informationNothing in this subsection shall authorize
			 the release of information to, or the use of information by, the Under
			 Secretary in a manner inconsistent with law or any procedure established
			 pursuant thereto.
				(3)Personnel and
			 servicesThe head of any
			 department, agency, or instrumentality of the United States may detail such
			 personnel and may furnish such services, with or without reimbursement, as the
			 Under Secretary may request to assist in carrying out the functions of the
			 Under Secretary.
				(d)Annual
			 revisions and updatesThe
			 Under Secretary shall annually revise and update the Report described in
			 subsection (a).
			6.Annual direct
			 investment agenda
			(a)In
			 generalNot later than April
			 30, 2007, and on or before March 31 of each succeeding calendar, the Under
			 Secretary shall submit an agenda based on the data and analysis described in
			 section 5 for the preceding calendar year, to the President and the appropriate
			 congressional committees. The agenda shall be known as the Annual Direct
			 Investment Agenda and shall include—
				(1)an evaluation of the research and
			 development program expenditures being made in the United States with
			 particular emphasis to critical high-technology industries considered essential
			 to United States economic security and necessary for long-term United States
			 economic competitiveness in world markets; and
				(2)proposals that identify the policies,
			 programs, and practices in foreign countries and that the United States should
			 pursue that—
					(A)encourage direct investment in the United
			 States that will enhance the country’s competitive advantage relative to
			 foreign countries, with particular emphasis on critical high-technology
			 industries;
					(B)enhance the viability of the manufacturing
			 sector in the United States;
					(C)increase opportunities for high-wage jobs
			 and promote high levels of employment;
					(D)encourage economic growth; and
					(E)increase opportunities for the provision of
			 health care, pensions, and other benefits provided by companies based in the
			 United States.
					(b)Consultation
			 with congress on Annual Direct Investment AgendaThe Under Secretary shall keep the
			 appropriate congressional committees currently informed with respect to the
			 Annual Direct Investment Agenda and implementation of the Agenda. After the
			 submission of the Agenda, the Under Secretary shall also consult periodically
			 with, and take into account the views of, the appropriate congressional
			 committees regarding implementation of the Agenda.
			7.United States Direct
			 Investment Promotion Committee
			(a)EstablishmentThe President shall establish and the Under
			 Secretary shall assume lead responsibility for an Interagency United States
			 Direct Investment Promotion Committee. The functions of the Committee shall be
			 to—
				(1)coordinate all United States Government
			 activities related to the promotion of direct investment in the United
			 States;
				(2)advocate and implement strategic policies,
			 programs, and practices that will increase direct investment in the United
			 States;
				(3)train United States Government officials to
			 pursue strategic policies, programs, and practices that will increase direct
			 investment in the United States;
				(4)consult with business, labor, State,
			 regional, and local government officials on strategic policies, programs, and
			 practices that will increase direct investment in the United States;
				(5)develop and publish materials that can be
			 used by Federal, State, regional, and local government officials to increase
			 direct investment in the United States;
				(6)create and maintain a database of direct
			 investment opportunities in the United States;
				(7)create and maintain an interactive website
			 that can be used to access direct investment opportunities in different sectors
			 and geographical areas of the United States, with particular emphasis on
			 critical high-technology industries;
				(8)coordinate direct investment marketing
			 activities with State Economic Development Agencies; and
				(9)host regular meetings and discussions with
			 State, regional, and local economic development officials to consider best
			 policy practices to increase direct investment in the United States.
				(b)MembersThe Committee shall be composed of the
			 following:
				(1)The Secretary of Commerce.
				(2)The United States Trade
			 Representative.
				(3)Members of the United States International
			 Trade Commission.
				(4)The Secretary of the Treasury.
				(5)Members of the National Economic
			 Council.
				(6)The Secretary of Agriculture.
				(7)Such other officials as the President
			 determines to be necessary.
				8.Designation of
			 additional renewal communitiesSection 1400E of the Internal Revenue Code
			 of 1986 (relating to designation of renewal communities) is amended by adding
			 at the end the following new subsection:
			
				(h)Additional
				designations permitted
					(1)In
				generalIn addition to the
				areas designated under subsection (a), the Under Secretary of Commerce for
				United States Direct Investment, after consultation with the Secretary of the
				Treasury, may designate in the aggregate an additional 10 nominated areas as
				renewal communities under this section, subject to the availability of eligible
				nominated areas.
					(2)Period
				designations may be made and take effectA designation may be made under this
				subsection after the date of the enactment of this subsection and before the
				date which is 5 years after such date of enactment. Subject to subparagraphs
				(B) and (C) of subsection (b)(1), a designation made under this subsection
				shall remain in effect during the period beginning with such designation and
				ending on the date which is 8 years after such designation.
					(3)Application of
				rulesExcept as otherwise
				provided in paragraph (1), the rules of this section shall apply to
				designations under this
				subsection.
					.
		
